Title: From David Humphreys to Henry Knox, 2 January 1783
From: Humphreys, David
To: Knox, Henry


                        
                            Dr Sir
                            Hd Qrs Janry 2nd 1783
                        
                        Mr Merrit, who has permission to go into New York with a Sum of Money for the Naval Prisoners of
                            Massachusetts, waits upon you in his route for your advice and assistance—If it shall be thought a small escort is
                            necessary for the protection of the Money he is possessed of, the Commander in Chief wishes you would order one to attend
                            him to Dobbs’s ferry—I am Dr Sir with perfect respect Your Most Obdt Servt
                        
                            D. Humphrys A.D.C.
                        
                    